Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-20150079071 see abstract, page 2 line 9,page 8 line 31 page 11,lines 13 and 21, and Example 1. 
Applicants claim 1 is directed to 
a method for preparing a wholly aromatic liquid-crystalline polyester fiber comprising:
-performing acetylation reaction by stirring raw material monomers including hydroxy benzoic acid, hydroxy naphthoic acid, biphenol, terephthalic acid, and isophthalic acid, and adding a reactive solvent thereto together with an organic catalyst or an inorganic catalyst (Step A);
-manufacturing a prepolymer by heating to perform an esterification reaction and polycondensation after performing the acetylation reaction (Step B);
-manufacturing a polyester resin by solid-phase polycondensation of the prepolymer (Step C);
-manufacturing wholly aromatic liquid-crystalline polyester resin pellets by extruding the polyester resin (Step D);
-manufacturing a wholly aromatic liquid-crystalline polyester fiber by melt-spinning the pellets (Step E); and
-heat-treating the fiber through a plurality of heating steps (Step F),wherein in Step A, 1.08 equivalent to 1.12 equivalents of acetic anhydride is added as the reactive solvent.
The reference KR 10-20150079071 discloses, in the abstract, a wholly aromatic liquid crystalline polyester fiber and a method for manufacturing the wholly aromatic liquid crystalline polyester fiber. The disclosed wholly aromatic liquid crystalline polyester fiber includes a repeated unit (A) derived from hydroxyl benzoic acid, a repeated unit (B) derived from hydroxyl naphthoic acid, a repeated unit (C) derived from biphenol, a repeated unit (D) derived from terephthalic acid, and a repeated unit (E) derived from isophthalic acid. On page 8 line 27 the reference discusses the acylation of the reaction by using hydroxy benzoic acid etc. Also on page 8 line 31 the polycondensation method is discussed.  On page 2 line 9 note that the reference discloses that “[i]n order to apply the wholly aromatic liquid-crystalline polyester resin to the application, it  is required to perform fiberizing by a spinning method rather than an injection molding  method.” And, on page 11,lines 13 and 21, the process of melt spinning is discussed. Lastly note in Example 1 that the amount of acetic anhydride is discussed. 
Thus, the reference e discloses the claimed subject matter except for the amount equivalent of acetic anhydride added as the reactive solvent and the melt spinning of the pellets. 
Note however that the reference discloses that the prepolymer was pulverized into particles in Example 1. And the melting spinning as noted on page 11 lines 13 and 21 disclose the polyester resin obtained is subjected to melt spinning. Moreover, with regard to the amount of acetic anhydride employed, those skilled in the art would have sufficient knowledge to determine the beneficial amount needed. Consequently,    It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claim 6 in addition to the discussion above for claim 1, see pages 11-14 with regard to the temperatures for each step in the reaction.
With regard to claim 7 in addition to the discussion above for claim 1, see pages 11-14 with regard to the temperatures for each step in the reaction. 
With regard to claim 8 in addition to the discussion above for claim 1, see pages 11-14 with regard to the temperatures for each step in the reaction.
With regard to claim 9 in addition to the discussion above for claim 1, see pages 11-14 with regard to the temperatures for each step in the reaction. 
With regard to claim 10, and the use of oil conditions in which winding-up improving oil is diluted…generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
  In conclusion, in  view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765